Order, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered September 16,1997, which, in an action to recover for personal injuries allegedly sustained as a result of a defective sidewalk, insofar as appealed from, denied defendant abutting property owner’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The parties’ experts’ affidavits raise issues of fact as to whether the allegedly defective sidewalk installed on defendant property owner’s behalf was a proximate cause of plaintiff’s injury (cf., Ellis v County of Albany, 205 AD2d 1005). There is no merit to appellant’s argument that he cannot be held vicariously liable for defects in the sidewalk created by a sidewalk contractor he hired in connection with renovations to the exterior of his building (Mendoza v City of New York, 205 AD2d 741). Concur — Rosenberger, J. P., Ellerin, Wallach and Williams, JJ.